                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    THUNDER POWER NEW ENERGY                        Case No. 18-cv-03115-JST
                                        VEHICLE DEVELOPMENT COMPANY
                                   8    LIMITED,
                                                                                        JUDGMENT
                                                      Plaintiff,
                                   9
                                                                                        Re: ECF Nos. 77, 79
                                                v.
                                  10

                                  11    BYTON NORTH AMERICA
                                        CORPORATION, et al.,
                                  12
Northern District of California




                                                      Defendants.
 United States District Court




                                  13

                                  14          On October 31, 2018, the Court granted in full Byton North America’s motion to dismiss

                                  15   and allowed Thunder Power 21 days to amend its complaint. ECF No. 77 at 15. On November 7,

                                  16   2018, Thunder Power gave the Court notice of its intent not to file an amended complaint. ECF

                                  17   No. 79. Pursuant to Federal Rule of Civil Procedure 58, the Court hereby ENTERS judgment in

                                  18   favor of Defendants Byton North America and Nanjing Byton New Energy Vehicle Technology

                                  19   Development Company Limited and against Plaintiff Thunder Power New Energy Vehicle

                                  20   Development Company Limited. The Clerk of Court shall close the file in this matter.

                                  21          IT IS SO ORDERED.

                                  22   Dated: November 8, 2018

                                  23                                                 ______________________________________
                                                                                     JON S. TIGAR
                                  24                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
